DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gratz et al. (DE102018200531), with the priority date of 01/15/2018, hereafter “Gratz”.
Regarding claim 1, Gratz discloses a locking assembly for an interface of an appliance (¶ [Abstract] of English translation) comprising: a locking feature (2) including: a first rim (the top section of 2, Fig. 4) spaced from a second rim (the bottom section of 2, Fig. 4); a planar surface (16) extending between the first rim and the second rim (Fig. 3); and an arcuate surface (the surface opposite to 16) extending between the first rim and the second rim (Fig. 4), wherein the arcuate surface is also bowed between the first rim and the second rim to define a hyperbolic paraboloid construction (Fig. 4).

Regarding claim 2, Gratz further discloses a knob (1) including a stem (4) defining a receiving cavity, wherein the stem of the knob receives the locking feature; an encoder (3) extending into an opening defined by the interface, wherein the locking feature receives the encoder (Fig. 1).
Regarding claim 3, Gratz further discloses the hyperbolic paraboloid construction is defined before the locking feature receives the encoder, and wherein the hyperbolic paraboloid construction defines at least one cavity within the arcuate surface (Fig. 1).
Regarding claim 4, Gratz further discloses the hyperbolic paraboloid construction compresses toward a straightened shape when the locking feature receives the encoder (¶ [Abstract] of English translation).
Regarding claim 5, Gratz further discloses the hyperbolic paraboloid construction at least partially defines a friction fit with the encoder (¶ [Abstract] of English translation).
Regarding claim 6, Gratz further discloses the hyperbolic paraboloid construction at least partially defines a friction fit with the stem of the knob (Fig. 1, and ¶ [Abstract] of English translation).
Regarding claim 7, Gratz further discloses the hyperbolic paraboloid construction of the locking feature at least partially couples the encoder to the stem of the knob (Fig. 1, and ¶ [Abstract] of English translation).
Regarding claim 8, Gratz discloses a locking assembly for an interface of an appliance (¶ [Abstract] of English translation) comprising: a knob (1) having a stem (4) that defines a receiving cavity (Fig. 1); an encoder (3) extending into an opening in an appliance interface; a locking feature (2) including: a planar surface (16), wherein the planar surface defines at least one retention aperture (Fig. 4), and wherein the planar surface defines an at least one locking projection (the combination of 8 and 9) that extends from the at least one retention aperture; and an arcuate surface (the surface opposite to 16) defined by a first rim (the top section of 2, Fig. 4) and a second rim (the bottom section of 2, Fig. 4) that opposes the first rim.
Regarding claim 9, Gratz further discloses the stem of the knob receives the locking feature (Fig. 1, and ¶ [Abstract] of English translation).
Regarding claim 10, Gratz further discloses the locking feature receives the encoder (Fig. 1).
Regarding claim 11, Gratz further discloses the at least one locking projection extends outwardly from the planar surface (Fig. 3).
Regarding claim 12, Gratz further discloses the at least one locking projection is biased toward the at least one retention aperture after the receiving cavity of the knob receives the locking feature (Fig. 1, and ¶ [Abstract] of English translation).
Regarding claim 13, Gratz further discloses the at least one locking projection at least partially defines a friction fit with the stem of the knob (Fig. 1, and ¶ [Abstract] of English translation).
Regarding claim 14, Gratz further discloses the at least one locking projection of the locking feature at least partially couples the encoder to the receiving cavity of the knob (Fig. 1, and ¶ [Abstract] of English translation).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gratz in view of Heimann et al. (US 2014/0021024) hereafter “Heimann”.
Regarding claim 15, Gratz discloses a locking assembly for an interface of an appliance (¶ [Abstract] of English translation) comprising: a knob (1) having a stem (4) that defines a receiving cavity (Fig. 1); an encoder (3) extending into an opening in the appliance interface; a locking feature (2) configured to couple the receiving cavity of the knob to the encoder (Fig. 1), wherein the locking feature includes: a planar surface (16) defined between a first rim (the top section of 2, Fig. 4) and a second rim (the bottom section of 2, Fig. 4); and an arcuate surface (the surface opposite to 16) defined between the first rim and the second rim, wherein the arcuate surface includes a plurality of resilient ribs (17, Fig. 4) that are bowed inwardly and toward the planar surface.
However Gratz fails to disclose an adhesive is disposed on the planar surface.
Heimann teaches a rotary knob operator and suggests that the cap (32) can be attached to the operator control element (28) by adhesive (¶ [0052]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gratz’s device according to known methods to incorporate the teachings of Heimann to use adhesive for connecting the knob and the locking feature together in order to provide a reliable and secure attachment between the two. 
Regarding claim 16, Gratz further teaches the stem of the knob receives the locking feature (Fig. 1, and ¶ [Abstract] of English translation).
Regarding claim 17, Gratz further teaches the locking feature receives the encoder (Fig. 1, and ¶ [Abstract] of English translation).
Regarding claim 18, Gratz further teaches the receiving cavity of the stem of the knob includes: an internal planar surface that receives the planar surface of the locking feature; and an internal arcuate surface that receives the arcuate surface of the locking feature (Fig. 1).
Regarding claim 19, Gratz further teaches the encoder includes: an external planar surface; and an external arcuate surface, wherein the external planar surface cooperates with the plurality of resilient ribs to cooperatively define a friction fit with the encoder and the stem of the knob (Fig. 1, and ¶ [Abstract] of English translation).
Regarding claim 20, the combination of Gratz and Heimann further teaches the adhesive at least partially couples the external planar surface of the encoder to the planar surface of the locking feature (see claim 15 rejection above).






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN MALAKOOTI whose telephone number is (571)270-0496. The examiner can normally be reached MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at (571) 272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IMAN MALAKOOTI/Examiner, Art Unit 2833                                                                                                                                                                                                        

/EDWIN A. LEON/Primary Examiner, Art Unit 2833